                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

BRIAN DIETRICH (#125055)
                                                          CIVIL ACTION
VERSUS
                                                          NO. 17-637-JWD-RLB
DARREL VANNOY
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated March 12, 2019, to which an opposition was filed

(Doc. 45);

       IT IS ORDERED that the petitioner’s application for habeas corpus relief is denied,

with prejudice.

       IT IS FURTHER ORDERED that, in the event that the petitioner seeks to pursue an

appeal, a certificate of appealability shall be denied.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on April 22, 2019.


                                             S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
